Citation Nr: 0306278	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  97-06 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death, including entitlement to death compensation 
under 38 U.S.C.A. §§ 1151 and 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955, and from August 1955 to May 1960.  He died in December 
1995, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in January 1998, 
June 1999, and February 2001, when it was remanded for 
additional development.  As a preliminary matter, the Board 
finds that the RO has substantially complied with the prior 
remand directives.  Accordingly, a new remand is not required 
to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).

The appellant has made a claim for benefits under 38 U.S.C. § 
1318, although the veteran was not rated totally disabled for 
the statutory period.  The Board imposed a temporary stay on 
the adjudication of 38 U.S.C.A. § 1318, in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001).  In that decision the Federal Circuit directed VA to 
conduct expedited rulemaking that would either explain why 
certain regulations -38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106-are inconsistent on the "hypothetical entitlement" 
issue, or revise the regulations so that they are consistent.

The Federal Circuit's most recent decision on this matter may 
affect the stay on certain DIC claims.  In National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 02-7357 (Fed. Cir. Jan. 10, 2003), 
regarding the processing of certain claims for DIC benefits 
under section 1318, the Federal Circuit noted that, under the 
revised stay order, VA should process all DIC claims, 
including "hypothetical entitlement" claims, except for 
"claims under §§ 1311(a)(2) and 1318 where the survivor 
seeks to reopen a claim on grounds of new and material 
evidence, since the permissibility and reasonableness of 
interpreting the statutes to bar such claims remains to be 
determined.  However, the temporary stay on the adjudication 
of certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, remains in effect.  See Chairman's Memorandum No. 
01-01-17 (Aug. 23, 2001).  The Board will adjudicate the 
remainder of the appellant's claims herein, and will address 
the claim for § 1318 benefits upon the lifting of the stay.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  At the time of his death, the veteran had an appeal 
pending with the Board on the issues of whether new and 
material evidence had been presented to reopen claims of 
service connection for a psychiatric disability and systemic 
lupus erythematosus, entitlement to an increased rating for 
discoid lupus erythematosus evaluated as 50 percent 
disabling, entitlement to an increased rating for duodenal 
ulcer evaluated as 20 percent disabling, and entitlement to a 
total rating based upon individual unemployability (TDIU) due 
to service-connected disabilities.

3.  A thorough review of the evidence does not show the 
veteran was entitled to the benefits he was seeking on appeal 
at the time of his death.

4.  The veteran died in December 1995.  His immediate cause 
of death was arteriosclerotic cerebrovascular disease and 
cardiovascular disease.

5.  The veteran was service-connected for discoid lupus 
erythematosus and duodenal ulcer at the time of his death.  
He was not service-connected for arteriosclerotic 
cerebrovascular disease, cardiovascular disease, or any other 
heart disorder.

6.  The preponderance of the medical evidence is against a 
finding that the cause of the veteran's death was due to 
active service and/or his VA medical treatment.


CONCLUSIONS OF LAW

1.  The requirements for payment of accrued benefits have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.159, 3.1000 (2002).

2.  Service connection is not warranted for the cause of the 
veteran's.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1151, 
1310, 1312, 5103, 5103 A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the appellant has been advised of the 
evidence necessary to substantiate her claims by various 
documents, including rating decisions issued in March 1996 
and October 1997, the January 1997 Statement of the Case 
(SOC) and various Supplemental Statements of the Case 
(SSOCs), correspondence dated in February 1998 and January 
2002, as well as the Board remands in January 1998, September 
1999, and February 2001.  In essence, these documents 
described the statutory and regulatory standards for 
establishing entitlement to accrued benefits and for the 
cause of the veteran's death, requested that the appellant 
identify any pertinent evidence, and indicated that VA would 
obtain any such evidence she identified.  Although the RO's 
initially adjudicated the case prior to the enactment of the 
VCAA, the most recent SSOC in November 2002 included the 
amended version of 38 C.F.R. § 3.159 detailing VA's enhanced 
duty to assist and notify under the VCAA.  Further, the 
Board's February 2001 remand also referenced the VCAA.  As 
such, the appellant was kept apprised of what she must show 
to prevail in her claims, what information and evidence she 
was responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With 
respect to the duty to assist, the Board notes that the RO 
obtained medical opinions regarding the merits of the 
appellant's claim of service connection for the cause of the 
veteran's death.  Moreover, it does not appear that she has 
identified any pertinent evidence regarding either claim that 
is not of record.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

I.  Accrued Benefits

Periodic monetary benefits authorized under the laws of the 
VA to which a veteran was entitled at his death under 
existing ratings or decision, or those based on evidence in 
the file at the date of death, and due and unpaid for the 
period not to exceed 2 years prior to the last date of 
entitlement as provided, will upon the death of such person 
be paid to his spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.

In the case of Jones v. Brown, 8 Vet. App. 558 (1996), rev'd 
sub nom. Jones v. West, No. 96-7041 (Fed. Cir. Feb. 11, 
1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) construed the provisions of 38 
U.S.C.A. 
§§ 5121 and 5101(a), and found that, in order for a surviving 
spouse to be entitled to accrued benefits, the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision.

The record reflects that, at the time of his death, the 
veteran had an appeal pending with the Board on the issues of 
whether new and material evidence had been presented to 
reopen claims of service connection for a psychiatric 
disability and systemic lupus erythematosus, entitlement to 
an increased rating for discoid lupus erythematosus evaluated 
as 50 percent disabling, entitlement to an increased rating 
for duodenal ulcer evaluated as 20 percent disabling, and 
entitlement to a TDIU.  Accordingly, for the appellant to be 
entitled to accrued benefits, the evidence must reflect that 
the veteran was entitled to the benefits he was seeking on 
appeal at the time of his death.  Only the evidence that was 
of record on the date of the veteran's death is for 
consideration in determining whether the appellant is 
entitled to accrued benefits.  38 C.F.R. § 3.1000(d)(4).

For the reasons stated below, the Board finds that thorough 
review of the evidence does not show the veteran was entitled 
to the benefits he was seeking on appeal at the time of his 
death.

A.  New and Material Evidence

Background.  Service connection was previously denied for a 
nervous condition by an April 1975 Board decision.  A 
subsequent January 1979 Board decision denied service 
connection for systemic lupus erythematosus.

The evidence on file at the time of both decisions included 
statements from the veteran and the appellant, the veteran's 
service medical records, an April 1973 personal hearing 
transcript, as well as various post-service medical records, 
which included multiple VA medical examination reports and 
hospital records.  The April 1975 Board decision included 
post-service medical records which covered the period through 
1974, while the January 1979 Board decision covered the 
period through 1978.  The latter decision also included a May 
1977 hearing transcript.

In the various statements and hearing testimony, both the 
veteran and appellant contended, in essence, that he 
developed a psychiatric disorder during service.  They 
further asserted that his service-connected lupus 
erythematosus was of the systemic, rather than the discoid 
variety, and that, as such, it had resulted in multiple 
medical impairments such as tuberculosis, arthritis, gout, 
and probable vasculitis which warranted service connection.

The veteran's service medical records reflect, in part, that 
he was diagnosed with discoid lupus erythematosus in December 
1958, with similar subsequent findings.  In addition, records 
from March 1960 reflect that he was diagnosed with 
dissociative reaction, but it was stated that passive-
aggressive personality with alcoholism and possible paranoid 
tendencies might be more accurate.  Subsequent records from 
April 1960 show a diagnosis of passive-dependency reaction, 
chronic, severe, unimproved, manifested by overuse of 
alcohol, dependency upon his wife, antisocial acting-out as 
exemplified by his military disciplinary, under minor stress.  
Further, it was stated that external precipitating stress was 
minimal, and that his premorbid personality and 
predisposition was severe.  This condition was found to have 
existed prior to service.  Moreover, it was determined that 
he was not insane, and that he had no mental or physical 
disease or defect which warranted medical discharge for 
disability or other disposition through medical channels.  On 
his May 1960 discharge examination, the veteran's head, face, 
neck, and scalp were clinically evaluated as abnormal due to 
a rash on both cheeks (lupus erythematosus).  However, his 
psychiatric condition was clinically evaluated as normal on 
this examination.

An April 1963 VA medical examination indicated that the 
veteran's service medical records had been reviewed, and 
summarized the contents thereof.  Diagnoses following 
examination included lupus erythematosus, chronic, discoid, 
localized, face and scalp, with cosmetic disfigurement, 
moderate.  A special mental examination diagnosed passive-
dependency reaction, history of, not found at this 
examination.

Thereafter, service connection was established for discoid 
lupus erythematosus and duodenal ulcer by a June 1963 rating 
decision.  However, this decision denied service connection 
for passive dependency reaction as a constitutional or 
developmental abnormality, and not a disability under the 
law.

The subsequent medical records reflect that the veteran was 
treated and evaluated for his service-connected discoid lupus 
erythematosus and duodenal ulcer on various occasions.  In 
addition, there was medical treatise evidence regarding 
systemic lupus erythematosus.  However, these records do not 
show that the veteran had a confirmed diagnosis of systemic 
lupus erythematosus as opposed to the discoid variety.  For 
example, a June 1973 VA general medical examiner noted that 
in order to associate the veteran's joint involvement with 
lupus erythematosus, it would have to be proved that he had 
the systemic variety.  However, based upon  a negative ANA 
test and a white count of 6,260, the examiner concluded that 
a diagnosis of systemic lupus erythematosus could not be made 
at that time.

A December 1973 VA hospitalization report includes a 
diagnosis of passive dependence personality.  However, 
nothing in the competent medical records on file at the time 
of the April 1975 Board decision shows that he was ever 
diagnosed with an acquired psychiatric disorder.

In April 1975, the Board, among other things, denied service 
connection for nervous condition, finding that the only such 
condition shown by the evidence was a personality disorder.  
Under the law, such a condition was not subject to service 
connection.

A November 1976 VA medical examination diagnosed skin lesions 
characteristic of discoid lupus erythematosus.

With respect to the January 1979 Board decision which denied 
service connection for systemic lupus erythematosus, the 
record reflects that an independent medical opinion (IME) was 
obtained in conjunction with this claim to determine whether 
the veteran had systemic as opposed to discoid lupus 
erythematosus.  Following review of the veteran's medical 
records, the clinician who completed this IME opinion 
concluded that the veteran had a diagnosis compatible with 
discoid lupus erythematosus, with a mild systemic component.  
The absence of evidence for CNS disease and renal 
abnormalities (short of biopsy) steered the clinician away 
from a diagnosis of frank systemic lupus erythematosus.  

The January 1979 Board decision denied service connection for 
systemic lupus erythematosus, finding that extensive workups 
and diagnostic studies specific for this condition had not 
demonstrated its presence.

The evidence added to the file following the April 1975 and 
January 1979 Board decisions, which was of record on the date 
of the veteran's death, includes additional statements from 
the veteran and the appellant, a February 1990 hearing 
transcript, as well as additional post-service medical 
records which covered a period through 1995.

The additional statements and hearing testimony reflect that 
the veteran and the appellant essentially reiterated their 
contentions that the veteran's lupus erythematosus was of the 
systemic rather than discoid variety, and that he had 
multiple additional medical problems attributable to systemic 
lupus erythematosus.  Further, they contended that he had 
psychological problems as a result of his service-connected 
impairment.

The medical evidence added to the file continued to show 
treatment and evaluation on numerous occasions for the 
service-connected discoid lupus erythematosus and duodenal 
ulcer, among other things.  However, these records do not 
show a competent medical finding that he had systemic lupus 
erythematosus, as opposed to the discoid variety.  For 
example, a November 1992 VA medical examination diagnosed 
discoid lupus erythematosus.  A March 1993 VA medical opinion 
concluded based upon review of the veteran's claims file, 
including the November 1976 VA medical examination report 
essentially concluded that he had discoid as opposed to 
systemic lupus erythematosus.  Moreover, a January 1995 VA 
examiner concluded, based upon both an examination of the 
veteran and a review of his claims folder, the veteran had 
discoid lupus erythematosus, in remission.  Further, the 
examiner stated that there was not enough criteria to support 
a diagnosis of systemic lupus erythematosus in the veteran.

In regard to the psychiatric disorder claim, a February to 
March 1982 VA hospitalization report includes a diagnosis of 
mild depression.  This report also indicates that the overall 
hospitalization and evaluations conducted therein was due to 
alcohol dependency.

A subsequent VA hospitalization report for December 1987 to 
March 1988 reflects, in part, that the veteran had 
intraoperative left cerebral vascular accident (CVA) with 
right hemiparesis and expressive and receptive aphasia.  It 
was also noted that he underwent bowel resection during this 
hospitalization, with severe complications including the left 
CVA.  Subsequent records from 1989 reflect follow-up 
treatment for the CVA.

Records dated in March 1990 note that the veteran had his ups 
and downs, that he was difficult to understand because of the 
stroke, but that he was not psychotic.  Impression was 
adjustment disorder with anxiety and depression.

Also of record was an August 1990 VA psychiatric examination, 
at which it was noted that the claims folder had been 
reviewed, including the March 1990 progress note.  It was 
noted that the appellant was present, and that most of the 
information had been obtained form her due to the veteran's 
severe dysphasia.  Among other things, she reported that he 
had been taking valium for several years and had been 
receiving medications to help him sleep since his CVA in 
1987.  She reported that the medication had the effect of 
calming him down, but that he had been taking the medication 
prior to the CVA.  She also reported that he often got 
depressed, especially since the CVA, but that he had moods of 
depression even prior to the CVA.  Diagnostic impressions 
following examination was anxiety disorder, not otherwise 
specified, moderately severe; and history of alcohol abuse, 
in remission.  Further, the examiner commented that the 
veteran had been under treatment for anxiety for several 
years, and that it had been partially responsive to anti-
anxiety medication.  In addition, his symptoms of anxiety 
were aggravated by his sensitivity about the visible skin 
lesions resulting from his discoid erythematosus.  Since his 
symptoms had persisted for longer than 6 months, the 
diagnosis of adjustment disorder was no longer appropriate.

Records from December 1990 reflect that the veteran was 
admitted to the VA Medical Center (VAMC) due to alleged 
disruptive behavior at home.  It was noted that he had a 
history of excessive alcohol use until his stroke in 1987, 
and that he currently had memory problems and was 
disinterested and disoriented.  It was further noted that he 
had been diagnosed with multi-infarct dementia, and that he 
was not on any psychoactive medication, although the 
appellant gave him Valium whenever she believed he needed it.  
Diagnoses were multi-infarct dementia with psychosis, organic 
personality syndrome, and status-post colectomy - colostomy 
tube present.  

None of the other medical records appears to contain a 
diagnosis of an acquired psychiatric disorder attributable to 
service, to include as secondary to a service-connected 
disability.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection will be presumed for 
certain chronic diseases, including systemic lupus 
erythematosus, if manifest to a compensable degree within one 
year after separation from service.  This is a rebuttable 
presumption.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A.
 § 5103A(d); 38 C.F.R. § 3.159(c)(4)); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999) ("In order to prevail on 
the issue of service connection . . . there must be medical 
evidence of a current disability [citation omitted]; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury."); Pond v. West, 
12 Vet. App. 341, 346 (1999) ("Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.").

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board notes that, prior to his death, the veteran's new 
and material evidence claim pursuant to the standard set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), which 
found that in order for newly submitted evidence to be 
considered material, "there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
However, in September 1998, the Federal Circuit issued Hodge, 
supra, which struck down that part of the legal test 
established by Colvin,  supra.  The Federal Circuit found 
that this test imposed a greater burden than what was 
contemplated by the law and regulations on the issue of "new 
and material evidence."  

In Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000), the 
Federal Circuit held that Hodge only overruled the third 
prong of the Colvin test which required that the additional 
evidence must be reasonably likely to change the outcome of 
the case.  The Federal Circuit, in Anglin, held that Hodge 
did not overrule the first and second prongs of the Colvin 
test, i.e., that in order for the additional evidence to be 
considered new and material (1) it must be not merely 
cumulative of other evidence in the record, and (2) it must 
be probative of the issues at hand.  

Inasmuch as the Federal Circuit determined that the 
regulatory standard for "new and material evidence" under 
38 C.F.R. § 3.156(a) was less burdensome than the standard 
established by Colvin,  supra, the Board finds that the 
appellant's accrued benefits claim will not be prejudiced by 
the decision to evaluate the veteran's new and material 
evidence claims under this standard.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


Analysis.  The Board finds that new and material evidence has 
not been presented to reopen the claim of service connection 
for systemic lupus erythematosus for accrued benefits 
purposes.  The Board acknowledges that the additional 
statements, hearing testimony, and post-service medical 
evidence added to the file since the January 1979 Board 
decision is "new" to the extent it was not previously on 
file.  However, the contentions of the veteran and the 
appellant essentially reiterate what was contended at the 
time of the prior decision.  Further, this claim was 
previously denied because the preponderance of the medical 
evidence showed the veteran had the discoid variety of lupus 
rather than systemic lupus erythematosus.  Here, the 
additional medical evidence, including the March 1993 VA 
medical opinion and the VA medical examinations conducted in 
November 1992 and January 1995, continued to show that the 
veteran's service-connected lupus erythematosus was of the 
discoid variety, not the systemic variety.  Thus, the 
additional evidence is cumulative and redundant of that 
previously of record, and does not constitute new and 
material evidence pursuant to 38 C.F.R. § 3.156(a).

The Board finds that new and material was presented with 
respect to the claim of service connection for an acquired 
psychiatric disorder.  The veteran's claim of service 
connection for an acquired psychiatric disorder was denied by 
an April 1975 Board decision because the medical evidence 
showed the veteran had a personality disorder, as opposed to 
an acquired psychiatric disorder.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Similarly, the January 
1979 Board decision found that the medical evidence did not 
show the veteran had systemic as opposed to discoid lupus 
erythematosus.  However, the post-service medical evidence 
added to the file included findings of mild depression, 
adjustment disorder, anxiety disorder, and multi-infarct 
dementia with psychosis.  Since this evidence goes to the 
specific reason for the prior denial, the Board finds that 
this evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  Thus, new 
and material evidence was presented pursuant to 38 C.F.R. 
§ 3.156(a).

Adjudication of this claim does not end with the conclusion 
that new and material evidence has been submitted.  The Board 
must now evaluate the merits of the underlying claim of 
service connection, to include whether all the evidence, 
including that pertinent to service, establishes that the 
veteran had an acquired psychiatric disorder due to service, 
to include as secondary to a service-connected disability.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that either the veteran or 
the appellant had the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, their contentions cannot constitute competent 
medical evidence.

Initially, the Board notes that the findings of mild 
depression on the March 1982 VA hospitalization report 
occurred more than 20 years after his discharge from active 
service.  Further, the subsequent findings in 1990 occurred 
approximately 30 years after discharge.  The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991).

The Board also notes that the medical evidence reflects that 
the findings of depression, anxiety disorder, etc., tend to 
attribute these disorders to nonservice-connected 
disabilities.  For example, the March 1982 VA hospitalization 
report tends to indicate that the findings of mild depression 
were attributable to the veteran's alcohol dependency.  The 
subsequent findings of adjustment disorder, anxiety disorder, 
and dementia, all appear attributable from the pertinent 
records to the veteran's CVA in 1987.  

The Board is cognizant of the fact that the August 1990 VA 
examiner indicated that the veteran's symptoms of anxiety 
were aggravated by his sensitivity about the visible skin 
lesions resulting from his service-connected discoid 
erythematosus.  In Allen v. Brown, 7 Vet. App. 439 (1995), 
the Court held that pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.301(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Nevertheless, none of the other 
medical evidence appears to support the examiner's opinion in 
this regard.  Moreover, it is noted that the January 1995 VA 
examiner found that the discoid lupus erythematosus was in 
remission.  Additionally, there does not appear to be any 
competent medical evidence of an acquired psychiatric 
disorder after 1990, indicating that the disorder had 
resolved.  The medical evidence tends to attribute the 
veteran's psychiatric problems to nonservice-connected 
disabilities.

The veteran was first diagnosed with acquired psychiatric 
problems many years after service, and the medical evidence 
tends to show that these problems were attributable to 
nonservice-connected disabilities, including the impairment 
he sustained following his CVA in 1987.  The preponderance of 
the evidence is against the claim that the veteran's 
variously diagnosed psychiatric disorder began during or was 
causally linked to service.  As such, the veteran was not 
entitled to a grant of service connection for such at the 
time of his death.

B.  Increased Ratings

Service connection was established for discoid lupus 
erythematosus and duodenal ulcer by a June 1963 rating 
decision.  At the time of his death, these conditions were 
evaluated as 50 and 20 percent disabling.  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Discoid Lupus Erythematosus

Background.  In conjunction with his increased rating claim, 
the veteran underwent a VA skin examination in November 1992.  
At this examination, he denied any new skin lesions times 
many years.  On examination, it was noted that he had 
atrophic white patches on his face, ears, and scalp.  The 
examiner concluded that this skin disorder was discoid lupus 
erythematosus.

The veteran underwent a new VA medical examination in January 
1995.  On examination, it was noted, in part, that there was 
evidence of old discoid rash, with residual atrophy and 
hypopigmentation of skin.  There was also old discoid scars 
in the nasal area, especially the left.  In addition, there 
was evidence of a hyperpigmentation on the left check.  There 
was no evidence of hypopigmentation or hyperpigmentation in 
the mouth area.  Further, there was evidence of an old scar 
from discoid lupus in the scalp and face, but there were no 
active lesions.  Moreover, there was no evidence of 
vasculitis, infarct, or ulcers.  Impressions following 
examination included discoid lupus erythematosus, in 
remission.

At the time of the veteran's death, his discoid lupus 
erythematosus was evaluated pursuant to Diagnostic Code 7806, 
as analogous to eczema.  Under this Code, a condition 
manifest by exfoliation, exudation or itching, if involving 
an exposed surface or extensive area was rated as 10 percent 
disabling.  A 30 percent rating was assigned with exudation 
or constant itching, extensive lesions or marked 
disfigurement.  With ulceration or extensive exfoliation or 
crusting, and systemic nervous manifestations or exceptional 
repugnance a 50 percent rating was assigned.  38 C.F.R. § 
4.118 (1995).  This Code did not provide for a rating in 
excess of 50 percent.  Accordingly, the veteran was in 
receipt of the maximum schedular rating available for his 
service-connected discoid lupus erythematosus, and there is 
no basis to award a higher schedular rating for this 
disability.  Thus, the preponderance of the evidence was 
against this claim.

As an additional matter, the Board notes that the criteria 
for evaluating skin disabilities was changed effective August 
30, 2002.  67 Fed. Reg. 49, 590 (July 31, 2002).  The changes 
included a new Diagnostic Code 7809, which provided that 
discoid lupus erythematosus or subacute cutaenous lupus 
erythematosus is to be rated as disfigurement of the head, 
face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801 to 7805), or dermatitis (Diagnostic Code 7806) depending 
upon the predominant disability.  However, this amended 
criteria cannot be applied prior to the effective date of 
August 30, 2002.  VAOPGCPREC 3-2000 (April 10, 2000); DeSousa 
v. Gober, 10 Vet. App. 461, 465-67 (1997).  Thus, the amended 
criteria cannot be applied in the instant case as it was not 
in effect until after the veteran's death.  

Duodenal Ulcer

In conjunction with his increased rating claim, the veteran 
underwent a VA stomach examination in January 1993.  At this 
examination, he complained of chronic lower abdominal pain, 
which was somewhat localized to the epigastrium and left 
lower quadrant area.  While it appeared to be severe enough 
to waken him frequently at night, it was also present during 
the daytime, with minimal relief with H2 blockers.  
Nevertheless, he gave no history of nausea or vomiting.  
There were no changes in bowel habits, no hematemesis, or 
melena, nor significant weight loss.  Further, he had not had 
any documentation of peptic ulcer disease in several years.

On examination, he was found to be well-developed, well-
nourished, well cared for, and in no acute distress.  His 
abdomen was found to be somewhat obese, with active bowel 
sounds.  It was noted that there were sites of multiple scars 
which were due to previous surgeries he had undergone.  Upon 
palpation of the abdomen, there was no hepatosplenomegaly, 
and no masses were palpable.  Further, there was no specific 
tenderness noted throughout the exam to deep palpation, and 
there was no rebound or guarding.  On rectal examination, he 
was noted to have a brown stool which was guaiac negative 
with no masses palpable.  Based on the foregoing, it was the 
examiner's impression that the veteran had atypical 
epigastric pain without relief on H2 blockers; that he had 
nonulcer dyspepsia; and that peptic ulcer disease was not 
felt to be likely given his symptoms.  In addition, 
endoscopic evaluation resulted in a diagnosis of duodenal 
ulcer, with no other lesions noted.

The January 1995 VA medical examination found, in part, that 
the veteran appeared to be a well-developed, well-nourished 
male in no acute distress.  

Diagnostic Code 7305 provides the criteria for evaluating 
duodenal ulcers.  Under this Code, a 10 percent rating will 
be assigned for ulcer disease with recurring symptoms once or 
twice yearly.  A 20 percent rating will be assigned for 
recurring episodes of severe symptoms 2 or 3 times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent rating will be assigned for 
moderately severe ulcer disease, which is less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent evaluation will be assigned for severe ulcer disease, 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114,

In the instant case, the Board finds that the veteran did not 
meet or nearly approximate the criteria for a rating in 
excess of 20 percent for his service-connected duodenal ulcer 
prior to his death.  The Board acknowledges that the record 
reflects this condition was manifest by epigastric pain.  
However, the medical evidence does not show it resulted in 
moderately severe ulcer disease, which is less than severe 
but with impairment of health manifested by anemia and weight 
loss.  The January 1993 VA examination shows the veteran 
specifically denied any such problems.  Further, both the 
January 1993 and January 1995 VA examinations found that he 
was well-developed, and in no acute distress.  Moreover, 
there is no medical evidence to support a finding that his 
duodenal ulcer resulted in recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  Consequently, the veteran did not meet or 
nearly approximate the criteria necessary for a rating in 
excess of 20 percent.

C.  TDIU

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

As previously mentioned, at the time of his death the veteran 
was service-connected for discoid lupus erythematosus, 
evaluated as 50 percent disabling, and for a duodenal ulcer, 
evaluated as 20 percent disabling.  Thus, he had a combined 
total rating of 60 percent at the time of his death.  
38 C.F.R. § 4.25.  Consequently, he clearly did not have a 
single service-connected disability rated as 60 percent 
disabling, nor a combined rating of 70 percent with a single 
disability rated at least 40 percent.  Accordingly, he was 
not entitled to a grant of TDIU on a schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a).

The Board must now determine whether a referral for 
consideration of a TDIU on an extraschedular basis was 
warranted; i.e., whether the evidence on file at the time of 
his death shows that he was unemployable as a result of his 
service-connected disabilities.

The record reflects that the veteran had prior claims of 
entitlement to TDIU which were denied during his lifetime, 
including by Board decisions issued in April 1975, January 
1982, and July 1987.

The veteran initiated his original TDIU claim in May 1971, 
when he submitted a statement that he had started to have 
seizures, that he had passed out at work, and that he wanted 
his claim reopened, in part, for unemployability.  
Thereafter, at his April 1973 personal hearing, he contended 
that his service-connected disabilities had affected his 
joints, which precluded him from working and even walking at 
times.  He also testified that he had worked for a few days 
in 1972 as a concrete finisher, but that his skin condition 
made outside work difficult.  Similarly, it was essentially 
contended at a May 1977 personal hearing that the veteran was 
unable to work due to his arthritis.  He indicated at that 
hearing that his arthritis was due to his having systemic 
lupus erythematosus as opposed to the discoid variety.

At a December 1990 personal hearing, the appellant testified 
that the veteran had previously worked as a truck driver, and 
in concrete construction.  When asked, she indicated that he 
had always been involved in heavy types of labor, and that he 
earned a good living at it for a while, but that he would get 
sick on the job.  She indicated that he would like to still 
be working, but was unable to do so because of the effects of 
his stroke.  

On an October 1992 VA Form 21-8940, Application for Increased 
Compensation Based on Unemployability, the veteran reported 
that he had become too disabled to work beginning in May 
1971, and that he had not worked since that time.  He also 
reported that his education consisted of a year of high 
school.

In addition to the service-connected disabilities, the record 
reflects the veteran had numerous nonservice-connected 
disabilities, including hypertension, diabetes, arthritis, 
and residuals of his left CVA, which were productive of 
industrial impairment  For example, the January 1995 VA 
examiner stated that the CVA residuals included right 
hemiparesis and excessive and receptive aphasia.  It is also 
pertinent to note that the veteran himself indicated in his 
hearing testimony and various statements that he stopped 
working in 1971 due to joint problems resulting from his 
arthritis.  The medical evidence also shows this nonservice-
connected disability resulted in considerable impairment.  
Moreover, the records beginning with the December 1987 to 
March 1988 VA hospitalization report indicate that he had 
major impairment as a result of his left CVA.  The 
appellant's December 1990 hearing testimony also supports 
such a finding.  Thus, it does not appear that the veteran's 
service-connected physical disabilities prevented him from 
obtaining or maintaining substantially gainful employment.  
Rather, he was unemployed for many years because of 
nonservice-connected medical problems, particularly his 
arthritis and CVA residuals.

In sum, it is the Board's judgment that, based upon the 
evidence that is currently of record, the veteran's service-
connected disabilities, while contributing to his overall 
industrial impairment, did not preclude his ability to obtain 
or engage in substantially gainful employment, within the 
meaning of the applicable law and regulations.  There is no 
probative evidence to show that due solely (emphasis added) 
to the established service-connected disabilities the veteran 
was incapable of performing some form of employment.  The 
medical record demonstrates that the veteran had noteworthy 
nonservice-connected disabilities, particularly his 
nonservice-connected arthritis and CVA residuals, and these 
may not be considered in support of the TDIU claim.  Also, 
the veteran's age may not be considered.  38 C.F.R. § 4.19.  
The weight of the evidence demonstrates that the veteran's 
service-connected disabilities certainly limited him from 
some forms of work, but they do not appear to have been of a 
severity to prevent all substantially gainful employment for 
which he was qualified by reason of his education and work 
experience.

Accordingly, the Board concludes that the preponderance of 
the evidence was against the TDIU claim, and that the 
benefit-of-the-doubt rule does not apply.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In the 
case of contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312(c)(1).

The provisions of the 38 U.S.C.A. § 1151 provide that where 
any veteran shall have suffered an injury, or an aggravation 
of any injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or death of the veteran, disability 
or death compensation shall be awarded in the same manner as 
if such disability or death were service connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability but that not 
every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient to 
warrant compensation in the absence of proof that it was the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. 
§ 3.358(c)(2).  Compensation is not payable for the necessary 
consequences of treatment or examination, which are those 
consequences which are certain to result from, or were 
intended to result from the treatment or examination 
administered.  38 C.F.R. § 3.358(c)(3).  Compensation is also 
not payable for the continuance or natural progress of the 
disease or injury for which the treatment was authorized.  38 
C.F.R. § 3.358(b)(2).

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 
does not apply in this case because the appellant filed her 
claim for compensation under  38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997).  
All 1151 claims, such as the appellant's claim, which were 
filed before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.  Thus, the appellant 
is not required to show fault or negligence in the medical 
treatment of the veteran.

The veteran died in December 1995.  His death certificate 
lists his immediate cause of death as arteriosclerotic 
cerebrovascular disease and cardiovascular disease.  This 
certificate does not list any underlying or contributory 
conditions for his cause of death.

As previously stated, the veteran was service-connected for 
discoid lupus erythematosus and duodenal ulcer at the time of 
his death.  However, he was not service-connected for 
arteriosclerotic cerebrovascular disease, cardiovascular 
disease, or any other heart disorder.

In July 1998, a VA medical opinion was obtained regarding the 
appellant's claim of service connection for the cause of the 
veteran's death.  The clinician who promulgated this opinion 
indicated that he and another clinician had thoroughly 
reviewed the voluminous documentation associated with the 
veteran's claims folder.  It was noted that the other 
clinician very clearly expressed his opinion that the cause 
of the veteran's death was not from either of his service-
connected disabilities, duodenal ulcer nor discoid lupus 
erythematosus, and that the veteran died, as stated on his 
death certificate, from arteriosclerotic cerebrovascular 
disease and cardiovascular disease.  Moreover, the other 
clinician very clearly expressed the opinion that there was 
no relationship at all between these fatal conditions and 
duodenal ulcer and/or discoid lupus erythematosus.  The 
clinician who promulgated the July 1998 opinion concurred 
that there was no relationship between the veteran's service-
connected disabilities and the cause of his death, and that 
he was certain that none of the treatment or medical 
procedures in the VAMC contributed to or caused the veteran's 
death.  In addition, the clinician noted that the veteran 
also had insulin dependent diabetes mellitus, hypertension, 
anemia, hypothyroidism, colonic carcinoma with status-post 
resection of the colon, seizure disorder, CVA with aphasia 
and right hemiparesis, and that all of these conditions were 
quite common in the general population.

In August 1998, the other clinician identified in the July 
1998 VA medical opinion stated that it was his opinion that 
there was no relationship between the treatment the veteran 
received in the VA hospital and his subsequent death from 
stroke and heart attack.

In October 2002, a new VA medical opinion was obtained from 
the clinician who promulgated the August 1998 VA medical 
opinion.  This clinician noted that he had again consulted 
with the clinician who promulgated the July 1998 opinion.  
The clinician also noted that he had reviewed the complete 
claims folder.  Further, the clinician stated that he 
believed the basic question was whether it was as likely as 
not that the veteran's medication for his service-connected 
discoid lupus erythematosus or duodenal ulcer disease 
significantly contributed to the development of hypertension, 
urinary tract infection, seizure, secondary to metabolic 
abnormality, multi-infarct dementia, right hemiparesis, 
colostomy status-post colon cancer, and/or insulin dependent 
diabetes mellitus.  The clinician stated that he was not able 
to find any evidence that the veteran's medications for his 
service-connected disabilities contributed to the development 
of these other nonservice-connected medical problems.

No competent medical evidence is of record which refutes the 
opinions of the VA clinicians promulgated in July 1998, 
August 1998, and October 2002.  Further, no competent medical 
opinion is otherwise on file which relates the veteran's 
death from arteriosclerotic cerebrovascular disease and 
cardiovascular disease to service, to include as secondary to 
a service-connected disability and/or the VA medical 
treatment he received during his lifetime.  As stated above, 
the appellant's contentions do not constitute competent 
medical evidence.  Granted, the VA clinicians did not provide 
a detailed explanation for their respective opinions that 
there was no relationship between the veteran's death and his 
service-connected disabilities, nor his VA medical treatment.  
Nevertheless, their opinions were based upon a review of the 
claims folder, and they are the only competent medical 
opinions of record to address this issue.  Consequently, the 
Board must conclude that the preponderance of the medical 
evidence is against a finding that the cause of the veteran's 
death was due to active service and/or his VA medical 
treatment, and the claim must be denied.

Inasmuch as the preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
veteran's, the benefit-of-the-doubt rule is not for 
application in the instant case.  Gilbert, supra; Ortiz, 
supra.


ORDER

Entitlement to accrued benefits is denied.

Entitlement to service connection for the cause of the 
veteran's death, including entitlement to death compensation 
under 38 U.S.C.A. § 1151, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

